           Case 1:18-cv-03119-AT Document 31 Filed 12/11/18 Page 1 of 6



                    CSf THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

KATHYGUINN,

             Plaintiff,
V.                                       No. 18CV-3119


NORFOLK SOUTHERN RAILWAY                 Trial By Jury Demanded
COMPANY,

             Defendant.


                    PLADSfTIFF^S RULE 26(a)(2) DISCLOSURES

      Plaintiff, KATHY GUINN, by and through her attorney GEORGE

BRUGESS, and pursuant to Federal Rule of Civil Procedure 26(a)(2) and Court

Order, discloses the following witnesses who are expected to testify under Rules

702,703 or 705 of the Federal Rules of Evidence: as

      1.     Terry L. Cordray,M.S.
             Rehabilitation Expertise,LLC
             10000 W.75^ Street, Suite 200
             Shawnee,KS 66204

        Mr. Cordray is expected to testify consistent with his reports and deposition
in this case. The Plaintiff adopts Exhibit"1"(Mr. Cordray's reports) as though fully
set forth herein.

      The Plaintiff has not attached Exhibit"1"(Mr. Cordray's reports) pursuant to
this Court's Standing Order 02-01 as they contain private health information, but has
provided a copy of Exhibit "1" to all counsel and will provide a copy to the Court
upon request.

      Mr. Cordray's CV and Case List are attached as Exhibit "2".
            Case 1:18-cv-03119-AT Document 31 Filed 12/11/18 Page 2 of 6



       2.    Malcolm Cohen
             Employment Research Corporation
             305 E.Eisenhower Parkway,Suite 316
             Ann Arbor,MI 48108

       Mr. Cohen is expected to testify consistent with his report and deposition in
this case. The Plaintiff adopts Exhibit "3"(Mr. Cohen's report, CV and Case List)
as though fully set forth herein.
       3.    Eckardt Johanning,MD,MSc,PhD.
             Occupation and Environmental Life Science.
             Family-Preventive Medicine
             Certified Independent Medical Examiner(CIME)
             4 Executive Park Drive
             Albany,NY 12203

        Dr. Johanning is expected to testify consistent with his report and deposition
in this case. The Plaintiff adopts Exhibit"4"(Dr. Johanning's report)as though fully
set forth herein.

       The Plaintiff has not attached Exhibit "4"(Dr. Johanning's report) pursuant
to this Court's Standing Order 02-01 as it contains private health information, but
has provided a copy of Exhibit"4"to all counsel and will provide a copy to the Court
upon request.

       Dr. Johanning's CV and Case List are attached as Exhibit"5".
       4.    Mr. Colon R.Fulk
             RAILEX,LLC
             5539 Elk Knob Ct.
             Denver,NC 28037
      Mr.Fulk is expected to testify consistent with his report and deposition in this
case. The Plaintiff adopts Exhibit "6"(Mr. Fulk's report) as though fully set forth
herein.

Pursuant to Federal Rule of Civil Procedure 26(a)(2)(A) the plaintiff may also
caU:


  • All witnesses deposed in this case who have testified.
  • All witnesses to be deposed in this case who may state opinions.
  • All witnesses disclosed by any party in this case.
            Case 1:18-cv-03119-AT Document 31 Filed 12/11/18 Page 3 of 6



  • The record keepers and others to lay foundations for otherwise admissible
       evidence.
  • The current witnesses, whose identifies are known by or through exercise of
    reasonable diligence should have been known by the defendant.
  • All post-accident treating physicians, hospital medical and nursing personnel
    to testify concerning the matters offact and opinion associated with die related
    care and treatment of plaintiff, including course of care, and actions that were
       taken.
  • Any other witness who, in faimess, ought to be allowed to testify under the
       circumstances.


Pursuant to Rule 26(a)(2)(c),Plaintiff discloses the following witnesses who are
expected to testify:

       1.       All treaters listed.


             Dr.Daniel Troy
             Advanced Orthopaedic & Spine Care
             6701W.95^ Street
             Oak Lawn,IL 60453

Subject matter of expert testimony: Dr. Troy is expected to testify regarding
Plaintiffs medical care and treatment as a result of the July 8, 2015 fall and
injuries. He will testify consistent with his medical records. (Exhibit "7").
Facts: Dr. Troy is expected to testify to the facts of Plaintiffs accident by history,
the care and treatment he provided, and those matters contained in his records.
Opinions: Dr. Troy is expected to the opinion that plaintiff was injured as a result
of the July 8, 2015 fall, that the treatment Dr. Troy provided was reasonable and
related to the injuries from the fall, that plaintiff suffered pain, both physical and
mental; that plaintiff has permanent disabilities; that plaintiff will need care in the
future including an ankle/foot fusion and a total knee replacement; Dr. Troy is
expected to testify consistent with his medical records, signed by him, that contain
the facts and opinions he is expected to give. A copy of his CV is attached as Exhibit
"8".

       Plaintiff adopts Dr. Troy's medical records and deposition testimony as her
disclosure as if fully set forth herein.
           Case 1:18-cv-03119-AT Document 31 Filed 12/11/18 Page 4 of 6



      The Plaintiff has not attached Dr. Troy's medical records (Exhibit "7")
pursuant to this Court's Standing Order 02-01 as they contain private health
information, but has provided a copy of Exhibit "7" to all counsel and will provide
a copy to the Court upon request.

      2.     Kathy Guinn (Plaintiff)
             14428 S.San Francisco
             Posen,IL 60469

      Kathy Guinn's expected testimony, opinions, and the bases therefore, are set
forth in her deposition ta^en on December 6,2018.
      3.     Steve Filbert
             Norfolk Southern Railway Company

Subject matter of expert testimony: Mr. Filbert is expected to testify regarding
the hazards of climbing a railcar to set and release a high handbrake and his
experience as a Norfolk Southern Railway Company ("NS") conductor regarding
handbrakes

Facts: Mr. Filbert understands plaintiff was injured in training in Georgia when she
fell from the ladder while training on setting and releasing a high hand brake. He
was a conductor for many years at the Elkhart Yard for NS as well as the legislative
representative for the UTU local. He is expected to testify to the custom and practice
at NS regarding brake sticks. NS did not permit employees to climb on rail cars to
set hand brakes. NS provided brake sticks and required employees to use brake
sticks to set and release hand brakes.

Opinions: Since NS employees are not permitted to climb rail cars, there is no
logical reason to require an employee in training to climb rail cars to the top of the
rail car, cross over, to set and release a high hand brake. Fall from heights is a
recognized hazard in the rail industry. In Filbert's opinion, NS did not provide
plaintiff with a reasonable safe place to work for these reasons.
           Case 1:18-cv-03119-AT Document 31 Filed 12/11/18 Page 5 of 6



      All are expected to testify to the facts of the accident, post-accident, events
and that the cause of the accident was the negligence of the railroad.


                                              Respectfully submitted,

                                              /s/George Brugess
Attorney for Plaintiff
Cogan & Power,P.C.
George Brugess, Attorney for Plaintiff
1 East Wacker Drive, Suite 510
Chicago,IL 60601
E-mail: gbmgess@coganpower.com
           Case 1:18-cv-03119-AT Document 31 Filed 12/11/18 Page 6 of 6



                         CERTIFICATE OF SERVICE



The undersigned attorney hereby certifies that a true and correct copy of
PLAINTIFF^S RULE 26(a)(2) DISCLOSURES was filed electronically with the
Clerk of Court using the CM/ECF system which will automatically send email
notification of such filing to the following attorneys of record: properly forwarded
to all counsel of record as listed below by:


Counsel for Defendant Norfolk                      Local Counsel for Plaintiff
Southern Railway Company                           Kish Law LLC
HALL BLOCK GARLAND & MEYER,LLP                     Paul S. Kish
Daryl G. Clarida                                   225 Peachtree Street, NE
Hilary Houston Adams                               1700 South Tower
900 Circle 75 Pkwy,Suite 500                       Atlanta, Georgia 30303
Atlanta, GA 30339                                  paul@kishlawllc.com
darvlclarida@hbgm.com
hilarvadams@hbgm.com



On December 11, 2018.




/s/George Brugess
George Brugess
Cogan & Power,P.C.
1E. Wacker Drive,Suite 510
Chicago,IL.60601
gbrugess@coganpower.com
